FOR IMMEDIATE RELEASE Contact: Maurice H. Sullivan, Jr. (617) 254-0707 PEOPLES FEDERAL BANCSHARES, INC. ANNOUNCES SECOND QUARTER AND YEAR TO DATE RESULTS FOR FISCAL YEAR 2011 Brighton, Massachusetts, May 2, 2011. Peoples Federal Bancshares, Inc.(the "Company") (Nasdaq: PEOP), the holding company for Peoples Federal Savings Bank (the "Bank"), announced second quarter and year to date earnings for the fiscal year ending September 30, 2011.For the quarter ended March 31, 2011, the Company reported net income of $824,000 or $0.12 per share, basic and diluted, as compared to net income of $861,000 for the quarter ended March 31, 2010.For the six months ended March 31, 2011, the Company reported net income of $1.8 million or $0.27 per share, basic and diluted, as compared to net income of $1.7 million for the same period last year.The Company’s mutual-to-stock conversion occurred on July 6, 2010, therefore, earnings per share are not presented for periods where the shares were not outstanding for the entire period. Net interest and dividend income for the quarter ended March 31, 2011 totaled $4.1 million as compared to $4.0 million for the quarter ended March 31, 2010.Noninterest income totaled $437,000 for the quarter ended March 31, 2011 as compared to $371,000 for the same period last year.Noninterest expense totaled $3.2 million for the quarter ended March 31, 2011 as compared to $2.6 million for the quarter ended March 31, 2010, reflecting higher salaries and employee benefits, increased professional fees associated with the operation as a public company and increases in other operating expenses in the 2011 period. Net interest and dividend income for the six months ended March 31, 2011 totaled $8.2 million as compared to $7.4 million for the six months ended March 31, 2010.Noninterest income totaled $976,000 for the six months ended March 31, 2011 as compared to $1.0 million for the six months ended March 31, 2010, which included a $210,000 gain on the sales of available-for-sale securities.Noninterest expense totaled $6.3 million for the six months ended March 31, 2011 as compared to $5.3 million for the six months ended March 31, 2010, reflecting higher salaries and employee benefits, increased professional fees associated with the operation as a public company and increases in other operating expenses in the 2011 period. Since September 30, 2010, the Company's balance sheet has decreased by $17.4 million or 3.2%, to $528.6 million although net loans increased 4.2%. The increase in loans was primarily due to lending in the residential and commercial real estate loan categories. Cash and cash equivalents decreased by $47.6 million to $66.2 million at March 31, 2011 from $113.9 million at September 30, 2010. This decrease was the result of investing a portion of the stock offering proceeds in available-for-sale securities as well as the increase in net loans. FHLB borrowings decreased by $10.0 million, or 30.3%, from September 30, 2010.Deposits decreased by $8.7 million to $382.2 million at March 31, 2011 from $390.8 million at September 30, 2010. Non performing assets totaled $2.0 million or 0.38% of total assets at March 31, 2011, as compared to $3.0 million or 0.55% of total assets at September 30, 2010.Classified assets increased during the six months ended March 31, 2011 to $11.6 million as compared to $6.2 million as of September 30, 2010. The increase in classified assets is primarily due to one lending relationship, totaling $4.9 million, collateralized by a construction loan and further collateralized by other residential properties being classified substandard during the quarter.The Company did provide an additional $220,000 to the provision for loan losses during the six months ended March 31, 2011, reflecting a $16.0 million increase in net loans. Maurice H. Sullivan, Jr., Chairman and Chief Executive Officer of the Company, commented that “Peoples Federal Bancshares, Inc. has continued to focus on building a strong banking franchise that competes for both deposit and lending relationships in the greater Boston market that we serve.To that end, we expect to open a full service branch location in West Newton, Massachusetts in the upcoming months.This new branch will be our first location in Middlesex County, Massachusetts and we look forward to expanding our franchise and serving customers in that portion of the greater Boston area.” Certain statements herein constitute "forward-looking statements" and actual results may differ from those contemplated by these statements. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They often include words like "believe," "expect," "anticipate," "estimate," and "intend" or future or conditional verbs such as "will," "would," "should," "could" or "may." Certain factors that could cause actual results to differ materially from expected results include changes in the interest rate environment, changes in general economic conditions, legislative and regulatory changes that adversely affect the businesses in which Peoples Federal Bancshares, Inc. is engaged and changes in the securities market. The Company disclaims any intent or obligation to update any forward-looking statements, whether in response to new information, future events or otherwise. PEOPLES FEDERAL BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS March 31, 2011 September 30, 2010 (unaudited) (In Thousands, except share data) ASSETS Cash and due from banks $ $ Interest-bearing demand deposits with other banks and money market mutual funds Federal funds sold Federal Home Loan Bank - overnight deposit Total cash and cash equivalents Investments in available-for-sale securities (at fair value) Federal Home Loan Bank stock, at cost Loans, net of allowance for loan losses of $3,318 as of March 31, 2011 (unaudited) and $3,203 as of September 30, 2010 Loans held-for-sale Other real estate owned Premises and equipment Accrued interest receivable Cash surrender value of life insurance policies Deferred income tax asset, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank advances Other liabilities Total liabilities Stockholders’ Equity: Preferred stock, $.01 par value, 50,000,000 shares authorized, none issued Common stock, $.01 par value, 100,000,000 shares authorized, 7,141,500 Shares issued and outstanding 71 71 Additional paid-in-capital Retained earnings Accumulated other comprehensive (loss) income ) 65 Unearned ESOP shares ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ PEOPLES FEDERAL BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME Three Months Six Months Ended Ended March 31, March 31, (In Thousands) (unaudited) Interest and dividend income: Interest and fees on loans $ Interest on debt securities: Taxable 69 11 70 Other interest 29 18 74 35 Dividends on Federal Home Loan Bank stock 3 — 3 Total interest and dividend income Interest expense: Interest on deposits Interest on Federal Home Loan Bank advances Total interest expense Net interest and dividend income Provision for loan losses Net interest and dividend income after provision for loan losses Noninterest income: Customer service fees Loan servicing fees 26 25 52 51 Net gain on sales of mortgage loans 24 7 80 Net gain on sales of available-for-sale securities Income on cash surrender value of life insurance Other income 72 26 59 Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy expense Equipment expense Professional fees 59 Advertising expense 30 32 63 74 Data processing expense Deposit insurance expense Other expense Total noninterest expense Income before income taxes Income tax expense Net income $ Earnings per common share: Basic $ N/A $ N/A Diluted $ N/A $ N/A
